STANLEY MILLEDGE, Circuit Judge.
The conviction for leaving the scene of an accident is affirmed, but the conviction for operating a motor vehicle while under the influence of an alcoholic and intoxicating beverage is reversed. The testimony of the two police officers is sufficient to support the judgment of guilty but the officers prevented the defendant from talking with the two ladies who were involved in the accident. There is no reason to believe that this was done to prevent the defendant from having the benefit of a closer observation of these persons and of their testimony at the trial concerning the defendant’s sobriety. Nevertheless, the result of such action was to prevent the defendant from having the possible benefit of favorable testimony. The testimony of these ladies might well have been against the defendant but this does not change the situation. The defendant is entitled to a fair trial and this includes not merely the proceedings before the judge but the actions of the city’s officers which prevent the opportunity of the defendant to have testimony in his own behalf. The action of the officers made a fair trial on the “operating” charge an impossibility. The conviction for leaving the scene of an accident is affirmed for the conduct in question had no bearing on that offense but the conviction of the other charge, as stated, is reversed.